Citation Nr: 1629217	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-22 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot injury, to include a knot in the toe area of the left foot causing foot weakness.

2.  Entitlement to service connection for numbness of the left hand and fingers.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for left foot and left hand disorders.  The Veteran filed a Notice of Disagreement (NOD) in October 2010.  The RO issued a Statement of the Case (SOC) in August 2011.  In August 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board notes this appeal originally included entitlement to service connection for a lower back disability, left knee disability, left wrist disability and left ankle disability.  However, these issues were granted in December 2015 and March 2016 rating decisions.  Therefore, these claims have been resolved and are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In December 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file. 

In April 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for a left hand disorder is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

A diagnosis of a left foot disorder is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for establishing service connection for a left foot disorder are not met.  38 U.S.C.A.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Correspondence from the RO dated February 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained.  The Board notes that the Veteran identified additional records from the Baptist Regional Medical Center that were potentially relevant to his claim, but despite a diligent effort to procure these materials, they have been found to be unavailable.  See April 2010 VA Form 21-0820 ("hospital notified the Veteran all his records have been burnt in the fire.")  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in October 2015, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, and a thorough examination of the Veteran, and an opinion which was supported by sufficient rationale.  Therefore, the Board finds that the VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board additionally finds that general due process considerations have been complied with by VA.  38 C.F.R. § 3.103 (2015).  The Veteran was afforded the opportunity to relay his contentions before the Board in a December 2014 hearing by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the December 2014 hearing, the VLJ specifically noted the issues on appeal, which included service connection for a foot disorder.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The VLJ noted the purpose of the hearing and stated the reasons for the forthcoming inquiries.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and the representative sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  The Board finds that there was substantial compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Service Connection

The Veteran seeks entitlement to service connection for a left foot disorder.  He asserts he began experiencing pain in his left foot during service and that it has continued to the present day.  See December 2014 Board Hearing transcript ("I hurt my ankle playing basketball...hit his foot with my foot...swelled up, thought it was broke...that initial problem that I had in the military is what had brought that on over the years...it's been consecutive.")

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

The most fundamental requirement for any claim for service connection is that the Veteran must first establish that he/she has the disability claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374   (2002).

Facts

Service treatment records demonstrate that in March 1976, the Veteran sought treatment for pain in the arch of his left foot that he had been experiencing for the prior five days.  See March 1976 Chronological Record of Medical Care.  The physician identified that the Veteran's "arch is good," with full range of motion (ROM), no edema or erethema, but mild sensitivity to touch.  An impression of "strain" was noted, and the afflicted area was wrapped, and the Veteran was advised to apply heat and not run or jump for at least five days.  The remainder of the service treatment records reveals no complaints, clinical findings or diagnosis pertinent to a foot injury.  Upon examination in April 1978, for the purpose of separation from active duty, the Veteran reported that he was in "in good health" and reported no symptoms related to a foot disorder.  See April 1978 Report of Medical History.  A clinical evaluation was conducted, but no foot disability attributable to any incident of service was noted.  

Post-service medical treatment records reflect that in January 2006, following a near-fall during the previous month, the Veteran visited an emergency room for an inability to bear weight and "a burning sensation in his left foot and ankle."  See January 2006 Scott County Imagining; see also January 2006 Dr. B.C. note.  An x-ray was performed which demonstrated "no acute osseous abnormality," and the subsequent MRI was also normal, identifying swelling in the ankle "but the foot itself shows no definite abnormalities."  See January 2006 Scott County Imaging report.  Upon the Veteran's initial visit to a private physician following the December 2005 injury, the left foot demonstrated severe pain with ROM, and discoloration as the foot turned "completely blue" with pressure.  See January 2006 Dr. B.C. note.  Follow-up treatment records dated between January 2006 and September 2008 demonstrate ongoing reports of left ankle pain without any references to left foot discomfort or diagnosis.  Id.; see also January 2006 Dr. B.C. note ("assessment...injury left ankle/foot...ankle pain, left.")

Orthopedic treatment notes dated between January and December 2006 demonstrate that the Veteran sought treatment for ongoing pain in his left lower extremity, mainly his ankle, receiving medicinal injections for the discomfort.  See February 2006 Orthopedic Surgeons note ("reports that pain over the medial aspect of his ankle is better following the steroid injection.  He is not complaining of pain on the bottom of his foot").  At a December 2006 orthopedic visit the Veteran reported pain over the dorsum of the left foot.  See December 2006 Orthopedic Surgeons note.  Physical evaluation confirmed tenderness over either the posterior tibial tendon sheath or tarsal tunnel, without Tinel sign over the tarsal tunnel following a tapping test.  The impression noted was left foot pain, and that the Veteran "may have early tarsal tunnel syndrome."  

In July 2010, the Veteran underwent a musculoskeletal VA examination, which included a physical evaluation of the Veteran's lower extremities.  See July 2010 VA examination.  During this evaluation, the Veteran denied leg/foot weakness and reported pain in his left ankle, without any specific identification of foot related problems.  Id.  

The Veteran underwent a physical examination for his SSA claim in February 2011.  See February 2011 SSA Medical Source Statement examination.  The examiner did not identify any foot related issue, but noted the Veteran's complaints of left ankle pain since service, and that his systems were positive for chronic knee pain, and history of gout, back pain.  

At his December 2014 Board Hearing, the Veteran addressed both his left foot and left ankle claims conjunctively.  See December 2014 Board Hearing transcript.  The Veteran testified to a basketball injury during service which injured his left foot and ankle, causing subsequent ankle sprains over the years that have led to his claimed arthritis of the foot.  Id. ("it's kind of a prolonged issue...now the foot and ankle has got, uh arthritis in it.")  

The Veteran was afforded a VA examination for his left foot in October 2015.  The examiner noted a review of the Veteran's claims file, and conducted an in-person examination.  The Veteran reported that when he turns his left ankle it causes swelling of the forefoot which is treated through steroidal injections and oral medication.  The Veteran reported left foot pain that was not observed on physical manipulation of the feet, but was noted upon movement and weight bearing.  No toe disorder was identified, but pain over the proximal 5th metatarsal was noted.  The examiner opined that there is "no current diagnosis of a left foot condition," concluding that the Veteran's August 1976 left foot cellulitis has "completely resolved."

Analysis

The Board finds the above evidence fails to demonstrate the first element of service connection, that of a current disability of a left foot disorder.  While the Veteran's STRs include treatment for a left foot disorder, the Veteran's following two-years of service did not indicate any residual pain or foot injury, and the Veteran's June 1978 discharge examination was silent as to any such complaints.  Most importantly, no current diagnosis of a chronic left foot disability has been shown in the Veteran's post-service treatment records, to include the October 2015 VA examination.  In this regard, the Board acknowledges the Veteran's ongoing complaints of left foot pain.  A symptom, however, without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Furthermore, the Board notes that the Veteran is being compensated for the pain he experiences in his left lower extremity.  He is currently service connected for the left ankle disability which he testified as to being part and parcel of his claimed left foot disorder.  See December 2014 Board Hearing Transcript, see also October 2015 VA examination.  

The Board notes that although a private orthopedist diagnosed possible "early tarsal tunnel," in December 2006, that speculative diagnosis has not been confirmed by any other objective evidence or during subsequent examinations, including the Veteran's October 2015 VA examination.  Moreover, the objective findings in support of this diagnosis are suspect, as the December 2006 orthopedist did not provide a definitive conclusion of the observed tenderness, noting that it was "either the posterior tibial tendon sheath or tarsal tunnel," and that a tapping test of the tarsal tunnel was negative.  Service connection cannot be granted on the basis of a possibility.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (providing that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such relationship); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the Board affords no probative weight to this unsupported, speculative diagnosis.  
	
With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

In this case, the criteria under Jandreau have not been met.  Consideration has of course been given to the Veteran's personal assertion that he has a disability of the left foot.  He is again more than competent to endorse symptoms such as pain.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing a disability of the left foot (e.g., arthritis) falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  In fact, the Veteran specifically did not report any left foot pain during his 2011 SSA examination, despite identifying discomfort in his left ankle, knees and back.  The conclusion of the October 2015 VA examiner is given more weight than those of the Veteran, a lay person.  

In sum, the record does not persuasively show the Veteran has had a diagnosed chronic left foot disability at any time during the period under review.  McClain, 21 Vet. App. 319, 321 . As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.


ORDER

Entitlement to service connection for a left foot disorder is denied.





REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim for service connection for a left hand disorder.  

The Veteran underwent an October 2015 VA examination to determine, in pertinent part, whether his left hand disorder was directly due to service.  After review of the claims file and examination of the Veteran, the VA examiner opined that the Veteran's left hand osteoarthritis was not related to nor did it have its onset in service.  The examiner based his opinion, in part, on the fact that service treatment records showed "no evidence of treatment for a hand injury in the service."  

As noted in the Board's April 2015 Remand decision, and in The American Legion's June 2016 Informal Hearing Presentation (IHP), a March 1975 service treatment reflects that the Veteran was treated for a broken hand.  See March 1975 Medical Condition report.  He was diagnosed with "undisplaced fracture, left carpal navicular," outfitted with a cast, and placed on a limited profile.  Although the October 2015 VA examiner indicated that he had reviewed the entire claims file, including service treatment records, it is unclear to the Board whether he had reviewed the aforementioned in-service documentation of a left hand fracture.  Therefore, the claims file should be returned to the October 2015 examiner, if available, in order to obtain an opinion regarding whether the Veteran's left hand disorder is due to his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).


Accordingly, the case is REMANDED for the following actions:

1.  Return the examination report and claims file to the examiner who conducted the October 2015 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left hand disorder is related to service.  In rendering the opinion, the examiner must consider the Veteran's March 1975 treatment for a left hand fracture. The opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case. 

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner. 
 
2. After the development requested above has been completed, the record should again be reviewed. If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


